DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	Applicant’s remarks and amendments, filed 12/09/2021, are acknowledged and have been considered. 
	Regarding the rejection of claim 14 under 35 U.S.C. 112(b), Applicant’s amendment to the claim and remarks are persuasive. Accordingly, the rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-17 were previously pending in the application, with claims 9-11 and 13 having previously been withdrawn. 
	As of the amendments to the claims filed 12/09/2021, claims 1 and 14 are amended. Applicant has submitted that the amendment to claim 1 is merely a clarifying amendment, while claim 14 was amended to address the rejection under 35 U.S.C. 112(b). Furthermore, claim 18 is newly added. 
	Accordingly, claims 1-8, 12, and 14-18 are under examination. 

Claim Objections
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2004/0193063 A1, hereinafter “Kimura”) in view of Ishiwata et al. (US 2009/0009595 A1, hereinafter “Ishiwata”). 

Regarding claim 1, Kimura discloses “an apparatus for measuring a biological condition of a living body” (Abstract), and further discloses: 
A measuring device ("apparatus for measuring a biological condition of a living body" Kimura: [0023]) comprising:
a light source (“infrared LED 17” and “green LED 19” as shown in Fig. 1B) that emits at least one first light pulse and at least one second light pulse on a target part of an object ("a light emitting unit configured to emit individually first and second lights to a measurement portion of the living body" Kimura: [0024]), the at least one second light pulse being different in light power from the at least one first light pulse ("the intensity of the infrared light irradiated from the infrared LED 17 is sufficiently reduced as compared with that of the green right irradiated from the green LED 19" Kimura: [0088]);
a photodetector (“photo diode (PD) 21” as shown in Fig. 1B) that detects at least one first reflected light pulse returning from the target part and at least one second reflected light pulse returning from the target part ("a light receiving unit configured to receive first and second reflection lights to generate first and second detection signals based on the first and second reflection lights, respectively, the first reflection light being based on the first light reflected from the measurement 
a control circuit ("measuring apparatus 1, as shown in FIG. 1, is composed of a data processing unit 3, a pulse wave sensor 5 communicable with the data processing unit 3, and a driving circuit 7 communicable with the data processing unit 3" Kimura: [0053], Fig. 1) that controls the light source ("pulse wave sensor 5, which is optical reflection sensor, is provided with a housing 23 having a substantially rectangular solid shape with one opened end wall, an infrared LED (light emitting device) 17 and a green LED 19, which are installed in the housing 23 and served as light emitting elements" Kimura: [0057]) and the photodetector ("pulse wave sensor 5 is also provided with a photo diode (PD) 21 as a light sensitive element" Kimura: [0057]), wherein:
the control circuit causes the light source to emit the at least one first light pulse and the at least one second light pulse at different timings ("driving circuit 7 is operative to supply driving voltages to the infrared LED 17 and the green LED 19 at different timings, respectively, thereby causing the infrared LED 17 and the green LED 19 to emit light at different timings, respectively" Kimura: [0058]; "after a predetermined sampling interval, such as 50 milliseconds [msec], has elapsed from the emission of the green LED 17, the microcomputer 15 transmits the control signal" Kimura: [0097], Fig. 6),
the control circuit causes the photodetector to detect a first component and output a first electric signal representing the first component ("receive first and second reflection lights to generate first and second detection signals based on the first and second reflection lights, respectively" Kimura: [0024]), the first component being a component of light included in the at least one first reflected light pulse ("the first reflection light being based on the first light reflected from the measurement portion" Kimura: [0024]), and
the control circuit causes the photodetector to detect a second component and output a second electric signal representing the second component ("receive first and second reflection lights to 

Kimura is not being relied on for teaching:  
at least one first light pulse and at least one second light pulse which are incident on a target part of an object; 
during a falling period, the falling period being a period from a point in time at which the at least one second reflected light pulse starts decreasing in light power to a point in time at which the at least one second reflected light pulse finishes decreasing in light power.

However, in a similar invention in the same field of endeavor, Ishiwata teaches “a technique for optically observing an observation object site within a living body, and in particular, to a scattering medium internal observation apparatus, an image pickup system, an image pickup method and an endoscope apparatus for observing blood vessels, nerves and the like existing within a living body” ([0003]), and further teaches: 
at least one first light pulse and at least one second light pulse which are incident on a target part of an object ("FIG. 13B shows a schematic diagram regarding the behavior of light Lb incident into a scattering material Wb" Ishiwata: [0248], Fig. 13B); 
a component of light included in the reflected light pulse ("images of light in the shaded portion among the graph representing image pickup light intensity shown in the lower third of FIG. 15 can be picked up" Ishiwata: [0256]) during a falling period ([See Ishiwata Fig. 15, in which the bottom chart shows the intensity of the reflected light pulse being in a falling period. To clarify, the image pickup light 

    PNG
    media_image1.png
    430
    623
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the timing control apparatus as taught by Ishiwata. One of ordinary skill in the art would have been motivated to make this modification because "when simply observing light returning from the scattering material, intense light returning from near the surface acts as noise light that makes it difficult to observe an observation object site in the scattering material" (Ishiwata: [0180]). Thus, it is at least a portion of unnecessary scattered light occurring at the sample illuminated by the illuminating apparatus is not picked up" (Ishiwata: [0178]). Specifically relating to the benefits of detecting a reflected light pulse during the falling period, Ishiwata discloses the benefit that the "image pickup can be performed brighter than performing instantaneous image pickup of light exactly reflected/scattered at the observation object site P" (Ishiwata: [0256]). 
To clarify the rejection of independent claim 1, the emission and detector of the first light pulse and second light pulse is clearly disclosed by the primary reference, Kimura. The secondary reference, Ishiwata, was cited to make obvious a component of light included in the reflected light pulse during a falling period, as shown in Fig. 15 and described above.  

	Regarding claim 2, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 1, as described above. 
	Kimura further discloses: 
wherein: the object is a living body ("method and an apparatus for measuring a biological condition of a living body" Kimura: [0001]), and 
the measuring device further comprises a signal processing circuit ("data processing unit (measuring circuit) illustrated in FIG. 1B" Kimura: [0042]) that generates blood flow information on the target part ("volume of hemoglobin in the capillary arteries CA fluctuates in response to the pulsation of blood flowing therein so that the amount of light absorbed in the hemoglobin also fluctuates" Kimura: 

	Regarding claim 12, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 1, as described above. 
	Kimura further discloses: 
wherein the at least one second light pulse is higher in light power than the at least one first light pulse (“control the light emitting unit so that the light emitting unit controls that at least one of an intensity and an amount of the first light is lower than at least one of an intensity and an amount of the second light” Kimura: [0029]).

Regarding claim 14, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 1, as described above. 
	Kimura is not being relied on for teaching: 
wherein the control circuit causes the photodetector to start detecting the second component after the point in time at which the at least one second reflected light pulse starts decreasing in light power by setting a period from a point in time at which the light source emits the at least one second light pulse to a point in time at which the photodetector starts detecting the second component in accordance with a value indicating a distance from the light source to the target part.

wherein the control circuit causes the photodetector (“image pickup apparatus 106” Fig. 12) to start detecting (“electronic shutter that opens and closes an image pickup gate is provided” Ishiwata: [0242]) the second component after the point in time at which the at least one second reflected light pulse starts decreasing in light power ([As shown in Fig. 15 included below, the detection of the signal component is started (represented by opening of the shutter) after the point in time at which the reflected light pulse starts decreasing in light power (represented by the decreasing intensity of the image pickup light).]) by setting a period from a point in time ("an amount of time lag can be optimized and a favorable pickup image can be obtained" Ishiwata: [0216]) at which the light source emits the at least one second light pulse to a point in time at which the photodetector starts detecting the second component ("timing control apparatus 109 is configured so as to use an irradiating timing of the illuminating apparatus 105 detected based on the trigger signal that drives the illuminating apparatus 105 for controlling an image pickup timing of the image pickup apparatus 106" Ishiwata: [0243]) in accordance with a value indicating a distance from the light source to the target part ("change the image pickup timing or the shutter timing in accordance with the change in the distances of the illuminating apparatus and the image pickup apparatus with respect to the sample so that image pickup is always performed under certain image pickup conditions" Ishiwata: [0208]).

    PNG
    media_image1.png
    430
    623
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the timing control apparatus as taught by Ishiwata. One of ordinary skill in the art would have been motivated to make this modification because "when simply observing light returning from the scattering material, intense light returning from near the surface acts as noise light that makes it difficult to observe an observation object site in the scattering material" (Ishiwata: [0180]). Thus, it is beneficial to include "a timing control apparatus that controls an image pickup timing of the image pickup apparatus, wherein the timing control apparatus is configured so as to match an irradiating interval of the illuminating apparatus with an image pickup interval of the image pickup apparatus, and to send, to the image pickup apparatus, an image pickup timing signal that causes an image to be picked up after a predetermined time lag from an irradiating timing of the illuminating apparatus such that an image of at least a portion of unnecessary scattered light occurring at the sample illuminated by the illuminating apparatus is not picked up" (Ishiwata: [0178]). Specifically relating to the benefits of detecting a reflected light pulse during the falling period, Ishiwata discloses the benefit that the "image pickup can be performed brighter than performing instantaneous image pickup of light exactly reflected/scattered at the observation object site P" (Ishiwata: [0256]). 

Regarding claim 18, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 1, as described above. 
	Kimura is not being relied on for teaching: 
wherein the control circuit causes the photodetector to detect the first component in a period from a point in time at which the at least one first reflected light pulse starts increasing in light power to a point in time at which the at least one first reflected light pulse finishes decreasing in light power.
However, in a similar invention in the same field of endeavor, Ishiwata teaches “a technique for optically observing an observation object site within a living body, and in particular, to a scattering medium internal observation apparatus, an image pickup system, an image pickup method and an endoscope apparatus for observing blood vessels, nerves and the like existing within a living body” ([0003]), and further teaches: 
wherein the control circuit causes the photodetector (“image pickup apparatus 106” Fig. 12) to detect the first component in a period from a point in time at which the at least one first reflected light pulse starts increasing in light power to a point in time at which the at least one first reflected light pulse finishes decreasing in light power ("there may be cases where an observation can be performed easier when brighter even if a certain amount of unnecessary scattered light remains and contrast is somewhat inferior" Ishiwata: [0259]; "an amount of time lag can be optimized and a favorable pickup image can be obtained even when an adequate value of the amount of time lag between the irradiating timing and the image pickup timing for removing unnecessary scattered light cannot be accurately estimated in when a complete removal of unnecessary scattered light results in insufficient brightness of an pickup image" Ishiwata: [0216]).
As described above, Ishiwata provides a teaching for a scenario in which “complete removal of unnecessary scattered light results in insufficient brightness,” as well as “cases where an observation can be performed easier when brighter even if a certain amount of unnecessary scattered light remains.” The timing control apparatus of Ishiwata is included for the purpose of causing “a shutter timing of the shutter apparatus to be delayed by a predetermined time period from an irradiating timing of the illuminating apparatus so that an image of at least a portion of unnecessary scattered light occurring at the sample illuminated by the illuminating apparatus is not picked up" (Ishiwata: [0217]). In other words, the timing control apparatus is configured to delay the opening of the shutter to a certain point in time such that unnecessary noise is not detected, thus producing favorable detection conditions. Thus, since Ishiwata discloses “cases where an observation can be performed easier when brighter even if a certain amount of unnecessary scattered light remains,” this provides a teaching for the limitation required by claim 18 in the sense that these cases will not require the use of the timing control apparatus and instead will perform detection from a point in time at which the reflected light pulse starts increasing in light power. Since the unnecessary scattered light remains, the photodetector is detecting the full component of the reflected light pulse including the noise, meaning that the detection is starting from when the reflected light pulse starts increasing in power and continues all the way through to when the reflected light pulse finishes decreasing in power. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the timing control apparatus as taught by Ishiwata. One of ordinary skill in the art would have been motivated to make this modification because "there may be cases where an observation can be performed easier when brighter even if a certain amount of unnecessary scattered time lag can be optimized and a favorable pickup image can be obtained even when an adequate value of the amount of time lag between the irradiating timing and the image pickup timing for removing unnecessary scattered light cannot be accurately estimated in advance or when a complete removal of unnecessary scattered light results in insufficient brightness of an pickup image" (Ishiwata: [0216]). 
In addition, Ishiwata discloses that “the timing control apparatus 109 is preferably configured such that, after setting an amount of time lag between an irradiating timing and a shutter timing to an arbitrary initial value and having the image pickup apparatus 106 perform preliminary image pickup, the amount of time lag is varied based on a result of the image pickup to optimize a state of scattered light removal from a pickup image of the image pickup apparatus 106” ([0292]). Based on this, it would have been obvious to one of ordinary skill in the art to set this “arbitrary initial value” such that the entire reflected light pulse is detected, as this will ensure that no components of the signal are missed. When the arbitrary initial value is set such that the entire reflected light pulse is detected, this reads on detecting the component in a period from a point in time at which the reflected light pulse starts increasing in light power to a point in time at which the reflected light pulse finishes decreasing in light power. It would also be obvious to then vary the amount of time lag from this initial arbitrary value as needed (potentially leading to only detecting during a falling period) to reduce noise and optimize the detection. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ishiwata, further in view of Akiba et al. (US 2006/0055939 A1, hereinafter "Akiba").

Regarding claim 3, the combination of Kimura and Ishiwata discloses: 

While the combination of Kimura and Ishiwata disclose aspects of claim, the combination of Kimura and Ishiwata is not being relied on for teaching: 
the first electric signal includes blood flow information on a surface of the target part,
the second electric signal includes blood flow information on the surface and an interior of the target part, and
the signal processing circuit generates blood flow information on the interior of the target part.
However, in a similar invention in the same field of endeavor, Akiba teaches an “optical image measuring apparatus for applying a light beam to an object to be measured, particularly a light scattering medium, and for measuring a surface form or inner form of the object to be measured by receiving a reflected light beam or a transmitted light beam to produce an image of a measured form” (Akiba: [0002]): 
the first electric signal includes blood flow information on a surface of the target part ("signal light S is reflected on a surface of the object to be measured 205" Akiba: [0008]),
the second electric signal includes blood flow information on the surface and an interior of the target part ("signal light S becomes reflection light including information related to the surface and inner portion of the object to be measured 305 in the incident area" Akiba: [0014]), and
the signal processing circuit ("signal processing portion for producing an image of an object" Akiba: Abstract) generates blood flow information on the interior of the target part ("blood flow measurement on the eye fundus" Akiba: [0126]; [The fundus is an interior part of the eye.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the optical image measuring apparatus as taught by Akiba. One of ordinary skill in the art would have been motivated to make this modification because the "signals obtained by the points of interest of a surface or inner layers of the object to be examined which is arranged in the examined object arrangement position along the propagation path of the signal light" (Akiba: [0017]). 

Regarding claim 15, the combination of Kimura, Ishiwata, and Akiba discloses: 
The measuring device according to claim 3, as described above. 
While the combination of Kimura and Ishiwata disclose aspects of claim, the combination of Kimura and Ishiwata is not being relied on for teaching: 
wherein the signal processing circuit generates the blood flow information on the interior of the target part by subtracting the first electric signal from the second electric signal.
However, in a similar invention in the same field of endeavor, Akiba teaches an “optical image measuring apparatus for applying a light beam to an object to be measured, particularly a light scattering medium, and for measuring a surface form or inner form of the object to be measured by receiving a reflected light beam or a transmitted light beam to produce an image of a measured form” (Akiba: [0002]): 
wherein the signal processing circuit (“signal processing portion 20” Akiba: [0064]) generates the blood flow information ("blood flow measurement on the eye fundus" Akiba: [0126]) on the interior of the target part by subtracting the first electric signal from the second electric signal ("signal processing portion 20 subtracts the images from each other to produce an image indicating the spatial signal intensity distribution of the interference light M or the spatial phase distribution thereof, that is, an image indicating a surface structure of the object to be measured O or an inner structure thereof" Akiba: [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the optical image measuring apparatus as taught by Akiba. One of ordinary skill in the art would have been motivated to make this modification because the "signals obtained by the photo sensors to generate signals of the signal light which correspond to respective points of interest of a surface or inner layers of the object to be examined which is arranged in the examined object arrangement position along the propagation path of the signal light" (Akiba: [0017]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ishiwata, further in view of Sato et al. (US 2015/0304556 A1, hereinafter "Sato").

Regarding claim 4, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 2, as described above. 
While the combination of Kimura and Ishiwata disclose aspects of claim, the combination of Kimura and Ishiwata is not being relied on for teaching: 
wherein: the photodetector is an image sensor including photodetection cells arrayed two-dimensionally, and
each of the photodetection cells 
accumulates the first component as a first signal charge,
accumulates the second component as a second signal charge,
outputs, as the first electric signal, an electric signal representing a total amount of the first signal charge, and
outputs, as the second electric signal, an electric signal representing a total amount of the second signal charge. 
However, in a similar invention in a related field of endeavor, Sato teaches an imaging device (Title) that is configured to convert optical signals received by a plurality of pixels to electrical signals 
wherein: the photodetector is an image sensor including photodetection cells arrayed two-dimensionally (“arranging photoelectric conversion elements, such as photo diodes, etc., in a two-dimensional manner” Sato: [0035]), and
each of the photodetection cells accumulates the first component as a first signal charge ("accumulated signals as charge signals" Sato: [0024]),
accumulates the second component as a second signal charge ("accumulated signals as charge signals" Sato: [0024]),
outputs, as the first electric signal, an electric signal representing a total amount of the first signal charge ("first charge holding unit configured to accumulate the electrical signals obtained by the photoelectric conversion unit and hold the accumulated signals as charge signals" Sato: [0011]), and
outputs, as the second electric signal, an electric signal representing a total amount of the second signal charge ("second charge holding unit configured to accumulate the electric signals obtained by the photoelectric conversion unit with a different timing from accumulation by the first charge holding unit and hold the accumulated signals as charge signals" Sato: [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the imaging device and method with the use of signal charges and difference images as taught by Sato. One of ordinary skill in the art would have been motivated to make this modification because "in compressed sensing, image reconstruction using the sparsity of the image is performed, so that a reconstruction image with image quality not inferior to that of an uncompressed image may be obtained while the amount of data is reduced in additional imaging" (Sato: [0003]). .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Ishiwata in view of Sato, further in view of Sutin et al. (US 2018/0070830 A1, hereinafter "Sutin").

Regarding claim 7, the combination of Kimura, Ishiwata, and Sato discloses: 
The measuring device according to claim 4, as described above. 
The combination of Kimura, Ishiwata, and Sato is not being relied upon for teaching: 
wherein the at least one first light pulse has a pulse width that is shorter than a length of time that the photodetector accumulates the first signal charge.
However, in a similar invention in the same field of endeavor, Sutin teaches “improvements to systems and methods for measuring the dynamic properties of scattering particles within a medium, including fluid flow” (Abstract): 
wherein the at least one first light pulse has a pulse width that is shorter than a length of time that the photodetector accumulates the first signal charge ("time gate width can be larger, equal to or less than a coherence length of the pulses of light transmitted into the target medium 20, 120" Sutin: [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the systems and methods for measuring the dynamic properties of scattering particles within a medium as taught by Sutin. One of ordinary skill in the art would have been motivated to make this modification because "longer time gate widths allow for more photons to be detected. More photons are generally associated with improved signal-to-noise ratio" (Sutin: [0137]). 

Regarding claim 8, the combination of Kimura, Ishiwata, and Sato discloses: 
The measuring device according to claim 4, as described above. 
The combination of Kimura, Ishiwata, and Sato is not being relied upon for teaching: 
wherein the at least one first light pulse has a pulse width that is longer than a length of time that the photodetector accumulates the first signal charge.
However, in a similar invention in the same field of endeavor, Sutin teaches “improvements to systems and methods for measuring the dynamic properties of scattering particles within a medium, including fluid flow” (Abstract): 
wherein the at least one first light pulse has a pulse width that is longer than a length of time that the photodetector accumulates the first signal charge ("time gate width can be larger, equal to or less than a coherence length of the pulses of light transmitted into the target medium 20, 120" Sutin: [0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the systems and methods for measuring the dynamic properties of scattering particles within a medium as taught by Sutin. One of ordinary skill in the art would have been motivated to make this modification because "It was surprisingly discovered that a shorter time gate width can provide superior performance and improved signal-to-noise ratio than a longer time gate width" (Sutin: [0137]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ishiwata, further in view of Homyk et al. (US 9970955 B1, hereinafter "Homyk").

Regarding claim 16, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 1, as described above. 
While the combination of Kimura and Ishiwata disclose aspects of claim, the combination of Kimura and Ishiwata is not being relied on for teaching: 
wherein a pulse width of the at least one first light pulse is different from a pulse width of the at least one second light pulse.
However, in a similar invention in the same field of endeavor, Homyk teaches systems and methods for detecting flow rate and other properties of by illuminating the tissue with light and detecting the response: 
wherein a pulse width of the at least one first light pulse is different from a pulse width of the at least one second light pulse ("detecting the intensity of light received from the environment during a variety of different exposure times could include illuminating the environment with a plurality of pulses of light having respective pulse widths corresponding to the exposure times" Homyk: Col. 4, lines 48-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the system and method for detecting flow rate and other properties in biological tissue as taught by Homyk. One of ordinary skill in the art would have been motivated to make this modification because "pulse widths, ... and other temporal features of such detected signals are non-limiting examples of time-dependent waveform features that could be related to and/or detected and used to determine properties of regions of flow within an environment" (Homyk: Col. 13, lines 65-67 through Col. 14, lines 1-3). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ishiwata, further in view of Schmid (US 9814394 B2, hereinafter "Schmid").

Regarding claim 17, the combination of Kimura and Ishiwata discloses: 
The measuring device according to claim 1, as described above. 
While the combination of Kimura and Ishiwata disclose aspects of claim, the combination of Kimura and Ishiwata is not being relied on for teaching: 
wherein a pulse width of the at least one first light pulse is smaller than a pulse width of the at least one second light pulse.
However, in a similar invention in the same field of endeavor, Schmid teaches an imaging system with a light source producing two separate light pulses and a photodetector: 
wherein a pulse width of the at least one first light pulse is smaller than a pulse width of the at least one second light pulse ("18. The optoacoustic imaging system of claim 17, wherein the first light event has a pulse width less than about 25 ns. 19. The optoacoustic imaging system of claim 17, wherein the second light event has a pulse width less than about 60 ns." Schmid: Claims 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for measuring biological condition disclosed by Kimura, by including the light events with a pulse width of the first pulse smaller than that of the second pulse as taught by Schmid. One of ordinary skill in the art would have been motivated to make this modification because the system "could be deployed to create two or more separate wavelengths in sequential light pulses during operation of the device" (Schmid: Col. 102, lines 40-42). 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant provides the following arguments with respect to the validity of the prior art: 

	For at least the reasons set forth below, Applicant submits that Yanagida does not qualify as valid prior art to the instant application, and therefore the rejection must be withdrawn. 
	Applicant submits that the submission of the priority document makes the effective filing date of the instant application May 23, 2017, and this effective filing date precedes the earliest publication date of Yanagida, which is December 21, 2017. As such, Applicant submits that the exception under 35 U.S.C. § 102(b)(2)(C) applies, as both the present application and Yanagida are owned (and were at the time of filing) by Panasonic. More specifically, pursuant to the exception under 35 U.S.C. § 102(b)(2)(c), as the JP application to which the instant application claims priority has a filing date which precedes the publication date of Yanagida, and a certified translation of the priority document is submitted concurrently herewith to perfect the claim of priority, and the subject matter disclosed and the claimed invention, not later than the effective filing date of the instant application, were owned by the same person or subject to an obligation of assignment to the same person, Applicant submits that Yanagida does not qualify as valid prior art with respect to the instant application. As such, Applicant submits that the pending rejection of claims 1, 2, 12, and 14, based in part on Yanagida, must be withdrawn. 

Applicant’s arguments, see above and pages 10-11 of the remarks, filed 12/09/2021, with respect to the rejection of claims 1, 2, 12, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection of these claims is made under 35 U.S.C. 103 over Kimura in view of Ishiwata, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action above. These prior art documents relied on by the new ground of rejection qualify as valid prior art, as they have publication dates of September 30, 2004 and January 8, 2009, respectively. 
	Regarding the dependent claims, the rejections of the dependent claims based in part on Yanagida have been withdrawn. However, the dependent claims remain rejected under 35 U.S.C. 103 in view of the new grounds of rejection of the independent claim.  

Conclusion
The prior art made of record and not relied upon for the rejection of independent claim 1 is considered pertinent to applicant's disclosure: 
Maki et al. (US 5803909, hereinafter "Maki") discloses an optical system for measuring metabolism in a body and imaging method. As related to the independent claim, Maki discloses: A measuring device ("system for measuring metabolism") comprising: a light source that emits (“light which is emitted from a light source") at least one first light pulse and at least one second light pulse ("plurality of modulated light rays") which are incident on a target part of an object ("light incident points (light irradiation positions)"), the at least one second light pulse being different in light power from the at least one first light pulse ("Light rays of a plurality of wavelengths which are modulated in intensity"); a photodetector ("detected by a photodetector") that detects at least one first reflected light pulse returning from the target part and at least one second reflected light pulse returning from the target part ("reflection light intensity from the living body is measured"); and a control circuit ("electric circuits") that controls the light source and the photodetector, wherein: the control circuit causes the light source to emit the at least one first light pulse ("light emitted from the light source is modulated in intensity") and the at least one second light pulse at different timings ("time-variable change in transmitting light intensity"), the control circuit causes the photodetector to detect a first component ("detecting light rays transmitted through an interior of said subject") and output a first electric signal representing the first component ("convert light reflected inside the subject into an electric signal"), the first component being a component of light included in the at least one first reflected light pulse (‘light receiving means is operable to detect and convert light reflected inside the subject into an electric signal"), and the control circuit causes the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793